United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60926
                          Summary Calendar



MUHAMMAD ALI HAROON

                      Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                      Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 005 394
                        --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Pakistani citizen Muhammad Ali Haroon appeals from the Board

of Immigration Appeals’ (BIA) denial of his motion to reopen his

removal proceeding and the denial of his motion to reconsider the

denial of the motion to reopen.    We lack jurisdiction to address

the denial of the motion to reconsider.      See Stone v. INS, 514
U.S. 386, 405 (1995).

     Haroon contends that the BIA erred by denying his motion to

reopen the proceeding in order to address whether the Immigration


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60926
                               -2-

Judge (IJ) erred by denying Haroon’s request for a continuance

because he was eligible to seek adjustment of his status to

lawful permanent resident alien, pursuant to 8 U.S.C. § 1255(i).

Subsequent to his hearing before the IJ, the Seventh Circuit

decided Subhan v. Ashcroft, 383 F.3d 591 (7th Cir. 2004), and

Haroon received a labor certification from the Department of

Labor, which enabled him to submit an application for an I-140

visa.

     We review the BIA’s denial of the motion to reopen under the

abuse-of-discretion standard, Zhao v. Gonzales, 404 F.3d 295,

302-03 (5th Cir. 2005), and we find no abuse of discretion.    We

have rejected the analysis of our sister circuit in Subhan.     See

Ahmed v. Gonzales, 447 F.3d 433, 437-38 (5th Cir. 2006).     Because

Haroon has not shown that an immigrant visa is immediately

available to him, he therefore has not demonstrated that he is

eligible to be considered for relief under § 1255(i), see id. at

438, or that his case warranted a continuance.   See id. at 439.

     PETITION DENIED.